Exhibit 10.1 CONSULTING AGREEMENT AMENDMENT CONSULTING AGREEMENT AMENDMENT (this "Amendment"), effective as of January 1, 2015, by and among Pharma-Bio Serv, Inc., a Delaware corporation (the “Company”), Strategic Consultants International, LLC, a Puerto Rico registered Limited Liability Corporation (the “Consultant”), and Elizabeth Plaza, residing in Dorado, Puerto Rico (“Plaza”). W I T N E S S E T H: WHEREAS, the Company, Consultant and Plaza have entered into that certain Consulting Agreement, effective as of January 1, 2014, as such Consulting Agreement has been and may be amended, restated or otherwise modified from time to time (the "Consulting Agreement").Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Consulting Agreement; and WHEREAS, the Company, Consultant and Plaza desire to modify the Consulting Agreement. NOW THEREFORE,for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1. Section 2 of the Consulting Agreement is amended and restated in its entirety as follows: Term.This Agreement will have a term commencing on January 1, 2014 through December 31, 2015 (the “Term”). 2. Except as expressly amended by the terms of this Amendment and all prior amendments to the Consulting Agreement, the terms of the Consulting Agreement shall remain in effect and are unchanged by this Amendment. IN WITNESS WHEREOF, the parties have executed this Amendment in Dorado, Puerto Rico, this 1stday of January, 2015. PHARMA-BIO SERV, INC. STRATEGIC CONSULTANTS INTERNATIONAL LLC: /s/ Pedro J. Lasanta /s/ Elizabeth Plaza Name: Pedro J. Lasanta Name: Elizabeth Plaza Title:Chief Financial Officer and Vice President – Finance and Administration and Secretary Title:Elizabeth Plaza /s/ Elizabeth Plaza Elizabeth Plaza, individually
